DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1, 3, 5, 7, 9, 12, 14, 16, 18 and 20 are currently amended. 
Applicant’s amendments to the claims will overcome each and every rejection under 101, 102 and 103. 

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Bykampadi et al. (US Pub No. 2019/0253885) discloses a SEPP performing topology hiding of the PLMN it is proxying. For this topology it is expected to be a “non-transparent” active proxy, which parses the messages passing through it and hides sensitive information. In the outgoing direction (i.e., from a NF within its PLMN to another PLMN), the SEPP does topology hiding by not exposing any of the intra-PLMN IP addresses and topology information in the outgoing traffic. In addition, the SEPP secures all outgoing traffic by either using TLS at the transport layer to secure all traffic, or by securing all or some NF control plane traffic (i.e., JavaScript Object Notation (JSON) Information Elements (IEs) in the HTTP message payload). Apart from this, the SEPP can also implement identity hiding by securing the Permanent Subscriber Identity (SUPI) information in the request uniform resource identifier (URI) field of the HTTP Request line (Bykampadi, page 4, paragraphs 0046-0047), IANEV et al. (US Pub No. 2021/0337380) discloses network slice privacy assignment/management (IANEV, page 3, paragraphs 0068-0070), Sun et al. (US Pub No. 2019/0174321) discloses obtaining one or more of a network-slice selection policy, user subscription information, a network-slice selection assistance parameter, and a user context by a network-slice selection control function entity; and determining network-slice selection information according to one or more of the network-slice selection policy, the user subscription information, the network-slice selection assistance parameter, and the user context by the network-slice selection control function entity, and transmitting the determined network-slice selection information to a network-slice routing function entity, so that the network-slice routing function entity performs routing for signaling or data. (Sun, Abstract), Kivinen (US Pub No. 2004/0092269) discloses service provider operating as a third party may collect encrypted cell identities and the location information linked thereto preferably from several operators into a single database. The service provider is thus capable of providing services based on cell positioning for as many mobile users as possible. The encrypted cell identities of different operators may also be encrypted using different encryption methods, in which case mobile stations connected to the network of a particular operator include means necessary for encrypting and decrypting, either at least partly on a Subscriber Identity Module (SIM) card of the mobile station or as a separately loadable, operator-specific software application. (Kivinen, Abstract), Patil et al. (US Pub No. 2020/0057860) discloses logging information can be utilized to ensure that any policies as required by a given tenant on a network slice are correctly implemented and enforced. In some embodiments, one or more of these policies may be stored in the root block of the blockchain associated with the network slice. As a particular example, consider a policy requiring identity anonymization—the proper application and enforcement of such a policy can be particularly important when a UE is roaming and using a different network slice on a guest 5G network or PLMN. When policy application and enforcement information is included within the logging information, the UE is able to traverse the blockchain associated with the roaming network slice on the guest 5G network and audit this logging information to ensure that the UE identity is anonymized in the guest 5G network logs. (Patil, Abstract) and NINGLEKHU et al. (US Pub No. 2021/0256159) discloses an IoT/M2M service layer may be provided with the capability to protect user privacy. This functionality may allow the IoT/M2M service layer to anonymize user data, particularly when user data is shared with third party consumers. A privacy policy service may enable the IoT service layer system to generate anonymization (e.g., privacy) policies based on inputs such as legal obligations, subscriber privacy preferences, and an authorization level of the data consumer. Data anonymization policies may be output from the privacy policy service and may be sent to a data anonymization service, where raw data may be anonymized based on the one or more data anonymization policies. The output from the data anonymization service function may be a privatized (e.g., anonymized) version of data that may prevent the data consumer from discovering one or more identifying characteristics of a user. (NINGLEKHU, Abstract), however, the prior art taken alone or in combination does not teach or suggest “determining, by the first network element, according to the first parameter, whether the network slice is managed by an operator; and sending, by the first network element to a second network element in the network slice, indication information associated with whether the operator manages the network slice and indicating whether first identity information of a terminal should be hidden, wherein the indication information indicating that the network slice is not operated by the operator causes the second network element to determine to hide the first identity information by obtaining second identity information for transmission to a session management network element“ (claims 1 and 12) “receiving, by a second network element in a first network slice, indication information associated with whether an operator manages a second network slice and indicating whether first identity information of a terminal should be hidden; determining, by the second network element, according to the indication information indicating whether the operator manages the second network slice, whether to hide the first identity information of  the terminal, wherein the indication information indicating that the second network slice is not operated by the operator causes the second network element to determine to hide the first identity information; hiding, by the second network element, in response to the second network element determining to hide the first identity information of the terminal, the first identity information to obtain second identity information” (claims 5 and 16) “receiving, by a first network element in a second network slice belonging to a second domain, from a session management network element in a first network slice belonging to a first domain different from the second domain, identity information of a terminal and an indication indicating that the identity information of the terminal is hidden identity information, wherein HW 85927071USo4Page 4 of 14the indication indicating that the identity information of the terminal is hidden identity information is associated with the second network slice not being managed by an operator; sending, by the first network element, according to the indication, a decryption request to a decryption functional entity, wherein the decryption request comprises the identity information of the terminal” (claims 9 and 20). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437